Exhibit 10.1

 

Summary of Horace Mann Educators Corporation

Named Executive Officer Annualized Salaries

The table below summarizes the annualized salaries of Horace Mann Educators
Corporation’s (the “Company”) Chief Executive Officer and the other three
highest compensated Executive Officers, as defined in the Company’s Proxy
Statement for the 2010 Annual Meeting of Shareholders (collectively the “Named
Executive Officers”), as well as the individual appointed as Chief Financial
Officer effective October 6, 2010. These salaries may be changed at any time at
the discretion of the Compensation Committee and/or Board of Directors of the
Company. These salaries do not include short-term and long-term incentive
compensation amounts, the Company’s contributions to defined contribution plans
and the Company’s contributions to other employee benefit programs on behalf of
these individuals.

 

 

Named Executive Officer

  

Annualized Salary

Peter H. Heckman

President and Chief Executive Officer

  

$550,000.00

Dwayne D. Hallman

Executive Vice President and Chief Financial Officer

  

$320,000.00

Stephen P. Cardinal

Executive Vice President and Chief Marketing Officer

  

$388,000.00

Thomas C. Wilkinson

Executive Vice President, Property and Casualty

  

$312,000.00

Brent H. Hamann

Senior Vice President, Annuity & Life

  

$245,500.00

 

Last revision date: October 6, 2010

 

-1-